 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    COMMERCIAL BANK OF DUBAI,                                Case No. 2:17-cv-01982-JCM-GWF
 8                                          Petitioner,
              v.                                                            ORDER
 9
      NEVADA TITLE COMPANY, et al.,
10

11                                      Respondents.
12

13          On July 20, 2017, Plaintiff filed an Ex-Parte Petition for an Order Under 28 U.S.C. §
14   1782(a). ECF No. 1. The Court conducted a telephonic hearing and granted the Petitioner’s
15   request with written order to follow. ECF No. 6. On September 6, 2017, an Order was entered
16   (ECF No. 7) which was the last filing made in this proceeding. Upon review and consideration,
17   and unless the parties can prove further action in this case is necessary, the Court will order this
18   case be closed. Accordingly,
19          IT IS HEREBY ORDERED that the parties have fourteen (14) days from the entry of
20   this order to provide the Court with a status report as to whether any further action in this
21   proceeding is necessary.
22
            Dated this 15th day of October, 2018.
23

24

25                                                            GEORGE FOLEY, JR.
                                                              UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                          1
